—Appeal from an order of the Court of Claims (Corbett, Jr., P. J.), entered July 29, 1993, which granted the State’s motion to dismiss the claim.
Claimant not only failed to properly serve the Attorney-General in accordance with the provisions of Court of Claims Act § 11 (a), but he also failed to timely file his claim within *93790 days after accrual of such claim as required by Court of Claims Act § 10 (3). Because failure to comply with either of these statutes constitutes a fatal jurisdictional defect, the Court of Claims properly granted the State’s motion to dismiss the claim.
Mercure, J. P., Crew III, White, Casey and Weiss, JJ., concur. Ordered that the order is affirmed, without costs.